EXHIBIT I-STAR ANNOUNCES RESULTS FROM RECENT EXPLORATION ACTIVITIES For Immediate Release July 23, Shreveport, LA.International Star, Inc. (I-Star) (OTC BB:ILST)today announced the initial results from the mineral exploration activities in progress on I-Star’s Detrital Wash claim block in Mohave County, AZ. Results from 252 assays recently performed by Mountain States R&D International, Inc., an Arizona registered and licensed lab, on samples taken from I-Star’s Detrital Wash claims support historical records obtained by I-Star of significant copper (Cu) and molybdenum (Mo) mineralization in both the Black Mountains and Northern White Hills areas of the Detrital region. The assays report that copper values of the rock samples collected range from 25 ppm to 6.10% Cu.There were thirteen samples above 1.0% Cu,seventeen samples with values between 0.10% Cu and 0.99% Cu, and one soil sample at 0.081% Cu.The remainder of the rock and soil samples ranged from 25 ppm Cu to 599 ppm Cu.The molybdenum values from rock and soil samples range from nine samples below detection limit of 1 ppm Mo to 906 ppm Mo.Anomalous silver, lead and arsenic are also present in samples from the property. “We are encouraged to report that recent testing conducted under industry standards on geological samples taken from our mining claims in the Detrital Wash area has confirmed the existence of copper and molybdenum mineralization in our properties,” I-Star Chairman, Virginia K. Shehee, stated. “While much work remains to be done before we can determine whether the mineralization is sufficient to make extraction viable,” said I-Star President, Sterling M.
